 1   Sam Rainey, Esq. (pro hac vice to be filed)
     Thomas A. Brusstar, Esq. (pro hac vice to be filed)
 2   McCULLOUGH P.C.
     205 N. Michigan Ave., Suite 2550
 3   Chicago, IL 60601
     Sam.Rainey@mcculloughpc.com
 4   Thomas.Brusstar@mcculloughpc.com

 5   Chad C. Butterfield, Esq.
     Nevada Bar No. 010532
 6   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
 7   Las Vegas, Nevada 89101
     (702) 727-1400; FAX (702) 727-1401
 8   chad.butterfield@wilsonelser.com
     Attorneys for Defendants
 9
                                  UNITED STATES DISTRICT COURT
10
                                         DISTRICT OF NEVADA
11
     THE ESTATE OF CHRISTOPHER ROSALES,                    Case No: 2:20-cv-00598-KJD-VCF
12   by and through RAMIRO ALVARADO-
     ROSALES as Special Administrator; RAMIRO
13   ALVARADO-ROSALES, individually, SADEE                 STIPULATION AND [PROPOSED] ORDER
     GRACE ROSALES, A MINOR, by and through                FOR EXTENSION OF TIME FOR
14   BRYTTNY RAENE HENSON, her natural                     DEFENDANTS TO FILE RESPONSIVE
     parent and guardian, as assignees of CTD LABS,        PLEADING TO PLAINTIFF’S FIRST
15   LLC, a foreign limited liability company,             AMENDED COMPLAINT
16                  Plaintiffs,                            (First Request)
17   v.
18   CERTAIN UNDERWRITERS AT LLOYDS OF
     LONDON SUBSCRIBING TO POLICY
19   NUMBERS SAPHIRE BLUE, a series of RSG
     UNDERWRITING MANAGERS, LLC, a
20   foreign limited liability company; DOES I
     through X; and ROE CORPORATIONS I
21   through X,
22                  Defendants.
23
             Plaintiffs, the Estate of Christopher Rosales, by and through Ramiro Alvarado-Rosalas as
24
     Special Administrator, Ramiro-Alvarado-Rosales, individually, Sadee Grace Rosales, a minor, by
25
     and through Bryttny Raene Hensen, her natural parent and guardian (collectively the “Plaintiffs”), by
26
     and through their counsel of record, Jerome R. Bowen, Esq. of Bowen Law Offices; and Defendants,
27
     Certain Underwriters at Lloyds of London Subscribing to Policy Numbers, and RSG Underwriting
28
     Managers, LLC (erroneously sued as Saphire [sic] Blue, a series of RSG Underwriting Managers,

     1585382v.1
 1   LLC) (“Defendants”), by and through their counsel of record, Chad C. Butterfield, Esq. of Wilson,

 2   Elser, Moskowitz, Edelman & Dicker, LLP, hereby stipulate and agree to extend the deadline for

 3   Defendants to file a responsive pleading to Plaintiffs’ First Amended Complaint by thirty (30) days,

 4   from April 6, 2020 to May 6, 2020.

 5           This stipulation is submitted in compliance with LR IA 6-1. Good cause exists for the

 6   requested extension. The ongoing concerns related to the COVID-19 pandemic and restrictions

 7   imposed on social gathering have impacted the operations of Defendants and undersigned counsel’s

 8   office, and have resulted in numerous logistical issues. Accordingly, the parties agree that the

 9   requested extension furthers the interests of this litigation and is not being requested in bad faith or

10   to delay these proceedings unnecessarily.

11           This is the parties’ first request for extension of the deadline.

12           DATED this 6th day of April, 2020.
                                                        WILSON, ELSER, MOSKOWITZ,
13                                                      EDELMAN & DICKER LLP
14                                                      /s/ Chad C. Butterfield
                                                        CHAD C. BUTTERFIELD
15                                                      Nevada Bar No. 10532
                                                        300 South Fourth Street, 11th Floor
16                                                      Las Vegas, NV 89101
                                                        Attorneys for Defendants
17
             DATED this 6th day of April, 2020.
18                                                      BOWEN LAW OFFICES

19                                                      /s/ Jerome R. Bowen
                                                        JEROME R. BOWEN, ESQ.
20                                                      Nevada Bar No. 4540
                                                        9960 w. Cheyenne Ave., Suite 250.
21                                                      Las Vegas, NV 89129
                                                        Attorney for Plaintiffs
22

23                                                    ORDER

24           GOOD CAUSE SHOWN, IT IS SO ORDERED.

25           Dated this 6th day of April, 2020.

26
                                                     ________________________________________
27
                                                     UNITED STATES MAGISTRATE JUDGE
28
                                                         -2-
     1585382v.1
